Citation Nr: 0511752	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right leg and knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In October 2003, the Board issued a decision denying 
entitlement to an increased rating in excess of 10 percent 
for residuals of a gunshot wound of the right leg and knee, 
and remanded the issue of whether new and material evidence 
has been submitted to open a claim of entitlement to service 
connection for a lumbar spine disability.  

Because the Board remanded the lumbar spine issue to the RO, 
the Board currently does not have jurisdiction over this 
matter.  If the matter remains in a denied stance and is 
returned to the Board for appellate review, it will be 
addressed in a later decision.

Regarding the increased rating issue, the veteran disagreed 
with the Board's denial and appealed to the Court of Appeals 
for Veterans Claims (CAVC).  In December 2004, the CAVC 
vacated the Board's October 2003 decision and remanded the 
matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The 2004 joint motion for remand reflects that the veteran 
should be afforded an adequate, thorough and contemporaneous 
VA examination in an effort to ascertain the nature and 
severity of his residuals of a gunshot wound of the right leg 
and knee, to include the extent of the damage of the 
musculature and muscle groups involved.  It also reflects 
that the March 2001 VA examination was inadequate for rating 
purposes because the examiner did not mention that she had 
reviewed the veteran's claims file.  

In compliance with the CAVC's order, a contemporaneous VA 
examination is needed in order to adequately evaluate the 
veteran's service-connected disability under all applicable 
rating provisions.  See 38 C.F.R. §§ 3.159(c)(4), 4.55, 4.56, 
4.71a, 4.73, and 4.118.  Also, further evaluation would be 
helpful on the issues of whether or to what extent the 
veteran's symptoms associated with his residuals of a gunshot 
wound disability affect employment and daily activities.  
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

The evidence reflects that the veteran receives benefits from 
the Social Security Administration (SSA).  Those reports are 
not of record.  Additional development in this regard is 
needed.  38 C.F.R. § 3.159(c)(2) (2004).

In March 2005, the Board received additional private medical 
reports associated with the veteran's disabilities, which 
include the low back disability, gout, and wrist pain.  The 
reports do not specifically reference the residuals of a 
gunshot wound disability.  Nonetheless, to the extent deemed 
appropriate, RO consideration in this regard is warranted.  
69 Fed. Reg. 53807 (September 3, 2004, effective October 4, 
2004) (to be codified at 38 C.F.R. § 20.1304(c)).

This case is REMANDED for the following:

1.  Ask the veteran to identify any 
physicians and medical facilities from 
which he has been treated or evaluated 
for his service-connected residuals of a 
gunshot wound of the right leg and knee 
since September 2003.  After any further 
necessary information and authorization 
are obtained from the veteran, obtain 
copies of pertinent medical records, VA 
or private, and incorporate them into his 
claims folder.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Thereafter, schedule an orthopedic 
examination, a neurology examination, an 
examination of the muscles, and a 
dermatology examination to identify the 
severity of the veteran's residuals of a 
gunshot wound of the right leg and knee.  
The veteran's claims folder must be 
provided to the examiners for review 
prior to the examinations.  After 
identifying which muscle group(s) is 
(are) involved in the veteran's residuals 
of a gunshot wound of the right leg and 
knee, the examiners must report all 
studies conducted and findings in detail, 
including the range of motion of the 
affected joints and a full description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  The examiners should also 
separately distinguish symptoms due 
solely to the veteran's service-connected 
residuals of a gunshot wound versus 
symptoms more properly attributable to 
his low back disability and gout.  A 
rationale for all opinions reached should 
be provided.

Specifically, the examiners should 
address the following: 

(a) On orthopedic examination, the 
examiner should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's 
residuals of a gunshot wound disability, 
to include the extent of any loss of 
motion.  The examiner should comment on 
whether the disability causes weakened 
movement, excess fatigability, or 
incoordination, and to the extent 
possible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  The examiner should 
indicate whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.

(b) On examination of the muscles, the 
examiner describe what type of injury the 
veteran sustained, i.e., comment on 
whether there is a through-and-through 
injury with muscle damage, and whether 
there is loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and/or 
uncertainty of movement.  The examiner 
should also comment on whether the 
residuals of a gunshot wound of the right 
leg and knee are considered to be of 
"slight," "moderate," "moderately 
severe," or "severe" disability.  

Factors for consideration include the 
type of the veteran's injury (i.e., 
whether the injury was a through and 
through wound; a deep penetrating wound; 
a shattering bone fracture; an open 
comminuted fracture; debridement; 
prolonged infection; sloughing of soft 
parts; and/or intermuscular binding and 
scarring.  Other factors include the 
veteran's medical history and complaints 
(i.e., the length of the veteran's in-
service hospitalization; whether there 
were complaints and/or treatment for loss 
of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and/or uncertainty of 
movement during this hospitalization; and 
whether he was unable to keep up with 
work requirements), and objective 
findings (i.e., whether there are 
entrance and exit scars; loss of deep 
fascia or muscle substance; impairment of 
muscle tonus; loss of power; and/or 
lowered threshold of fatigue when 
compared to the sound side).

(c)  On neurology examination, the 
examiner should identify all neurological 
symptoms and findings present associated 
with the right leg and knee.  For all 
symptoms present, to the extent possible, 
the examiner should distinguish which 
symptoms are due solely to the veteran's 
service-connected residuals of a gunshot 
wound versus symptoms more properly 
attributable to his low back disability 
or any other disability.

(d)  On dermatology examination, the 
examiner should comment on the veteran's 
scars in light of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (in effect 
before and after August 30, 2002).  The 
RO must provide to the examiner copies of 
the previous and revised criteria for 
rating scars under 38 C.F.R. § 4.118. 

4.  Readjudicate the veteran's claim and 
fully address the issue of entitlement to 
an increased rating in accordance with 
the provisions of 38 C.F.R. Parts 3 and 
4, including 38 C.F.R. §§ 4.55, 4.56, 
4.71a, 4.73 (2004), and 4.118 (in effect 
before and after August 30, 2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  All pertinent law, regulations, 
and CAVC decisions should be considered.  
If the veteran's claim remains in a 
denied status, issue to the veteran and 
his representative a Supplemental 
Statement of the Case, which includes all 
pertinent law and regulations, and a full 
discussion of action taken on the 
veteran's claim, including consideration 
of the provisions of 38 C.F.R. § 3.321.  
The applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  The 
Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran is advised that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




